DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 26th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed June 29th, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but some are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant’s argument that Dharmakumar does not disclose or teach that Myocardial T2 obtained at resting heartrate has no artifact caused by the physiological motion, examiner respectfully disagrees. Dharmakumar discloses that the Myocardial T2 was used as a ground truth which means it is the clean version or reference image where the other images are compared to. The heartrate was at rest therefore it is a motion-free image. In the specification, “a gold standard image sequence refers to a motion artifact-free image sequence (also referred to as a ground truth image sequence or a labeled image sequence) of the sample subject (para. 0096)”. Therefore, Dharmakumar teaches that Myocardial T2 obtained at resting heartrate has no artifact caused by the physiological motion.
In response to applicant’s argument that Dharmakumar does not disclose or teach that Myocardial T2 is determined based on the plurality of references images or the plurality of stress images, while the at least one gold standard image sequence is determined based on the at least two sample image sequences, examiner respectfully disagrees. Dharmakumar discloses “wherein the plurality of MR acquisitions comprises one or more acquisitions whose MR data set is acquired during the one or more periods of time when the at least one effective amount of the stress agent is administered to the subject, and one or more acquisitions whose MR data set is acquired when the subject is at rest or during administration of a different amount of the stress agent to the subject” (para. 0018). The ground truth is determined based on the at least two sample image sequences because the ground truth is selected on whether the subject is at rest or when the effective amount of stress agent is administered. Therefore, the selection of the ground truth is based on the stress images. 
In response to applicant’s argument that Dharmakumar does not disclose or teach how to train the motion correction model and what specific samples are used to train the motion correction model. Dharmakumar discloses that the motion correction model is a deep learning algorithm (para. 0115). Also, “in some embodiments, dataset is analyzed by fitting voxel-based supervised (e.g., general linear model) or unsupervised (e.g., independent component analysis) models” (para. 0142). A supervised learning algorithm analyzes the training data and produces an inferred function, which can be used for mapping new examples. Deep learning is well-known in the art to be trained using sample images. The stress images and the ground truth images are part of the datasets disclosed by Dharmakumar. Therefore, Dharmakumar teaches how to train the motion correction model and what specific samples are used to train the motion correction model
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  An et al. (US 20180204358 A1, hereinafter referred to as An, in view of Kokubun (US 20170196527 A1), hereinafter referred to as Kokubun in further view of Pawar et al. (US 20210225047), hereinafter referred to as Pawar.

Regarding claim 1, An discloses a system for motion correction in medical imaging (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), comprising: 
at least one storage device including a set of instructions (para. 0175, “memory 122 facilitates data storage in the MRI system 100”); and 
at least one processor (para. 0175, processor 120) configured to communicate with the at least one storage device (para. 0174, “memory 122 stores at least one computer program that, when received by the at least one processor, cause the at least one processor to perform any of the functions of the controller 110 described above”), wherein when executing the set of instructions, the at least one processor (para. 0175, processor 120) is configured to direct the system (para. 0175, “MRI system 100”) to perform operations including: 
obtaining at least two image sequences relating to a subject (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D), wherein each of the at least two image sequences is reconstructed (para. 0012, “The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”) based on image data (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart ) that is acquired by a medical imaging device (Abstract, MRI scanner) during one of at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), and the subject undergoes a physiological motion (para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”) during the at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), and the at least two image sequences satisfy a condition relating to a motion amplitude (In the Specification (para. 0075), “the processing device 120A may determine a motion amplitude of the cardiac motion of the heart based on the ECG image heart”, the at least two MR images in para. 0012 which corresponds to the at least two image sequences relates to a motion amplitude as explained in Abstract, “each image group comprises a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, wherein the phase is the relationship between the position of the amplitude crests of two waveforms, para. 0011, “identifying a motion cycle with a plurality of phases using an automated motion detection method, and partitioning the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle” Fig. 6A-6C, para. 0097, “The optimum coil and phase angle are identified according to a quality metric that includes a first factor configured to select motion cycles with frequency spectrum content that resides predominantly within the expect frequency range, and a second factor configured to select motion cycles with high peak-to-trough distances”, the condition or factor is to select motion cycles with high peak-to-trough distances”) ; and 
generating, based on the at least two image sequences (Fig. 2A-Fig. 2D), at least one corrected image sequence relating to the subject by correcting (Fig. 12B, motion corrected image), using a motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), an artifact caused by the physiological motion (para. 0005, “Respiratory and cardiac motion over the course of MR data acquisition sequences causes artifacts and blurring in four dimensional (4D) MR images”).

An does not explicitly disclose that image data is acquired by -rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device.
	However, Kokubun teaches that image data is acquired by -rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device (Fig. 1, “X-ray CT apparatus 1 is provided with a scanner gantry 2 that irradiates X-rays to an object 6 and detects the X-rays transmitted through the object 6; a bed table 3 that places the object 6; a scanner controller 202 that controls rotary operations and X-ray irradiation operations of the scanner gantry”, the scanner gantry has a rotating disk meaning images can be acquired in different gantry angles, para. 0061, “selection image generation unit 41 obtains transmission X-ray data (scan data) detected by the scanner gantry 2 and movement information (electrocardiographic information measured by the electrocardiograph 7) of a diagnostic site during scanning, determines a phase selection position that is a body-axis direction position in which an operator selects an arbitrary movement phase based on the acquired movement information, and generates the selection images 80 in a plurality of movement phases for each of the determined phase selection positions based on the scan data”, para. 0103, “the image processing device 403 collects divided scan data whose scanning angles are different in the same phase from scan data acquired in three pulses for example by the number of scanning angles (approximately 180 degrees) required for reconstruction”).
An and Kokubun are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by An to incorporate the teachings of Kokubun that image data is acquired by rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because “the diagnostic images can be generated in the optimal movement phase in each body-axis direction position” (Kokubun, para. 0097) which can be determined using the variation of the position using the different gantry angles.

An does not explicitly disclose inputting the at least two image sequences into a motion correction model for correcting, and wherein the motion correction model is a trained deep learning model.
	However, Pawar teaches inputting the at least two image sequences  into a motion correction model for correcting (An discloses acquiring at least two image sequences, Pawar teaches inputting the images to a deep learning model, para. 0064, “In order to train the deep learning model (304), motion corrupted MR images (302) are produced and fed to the deep learning model (304)”, para. 0065, “Using the motion corrupted images (302), the deep learning model generates corresponding motion corrected MR images (306)”), and wherein the motion correction model is a trained deep learning model (para. 0048, “motion correction module 130 includes a trained deep learning model for motion correction”).
An and Pawar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by An to incorporate the teachings of Pawar of inputting the at least two image sequences into a motion correction model for correcting, and wherein the motion correction model is a trained deep learning model. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using a deep learning model makes the algorithm more robust.

Regarding claim 2, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 1 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein each of at least two image sequences (An, para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D) relates to the heart of the subject (An, para. 0009, “Reliable, flexible, efficient and accurate MR motion resolution techniques would enhance the image of lung and heart tissues, and would consequently enhance the quality of treatment of diseases, such as lung cancer, by improving diagnostic and treatment planning imaging”), and the physiological motion includes a cardiac motion (An, para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”, para. 0089, “motion cycle including, but not limited to, respiratory motion cycles and cardiac motion cycles”).

Regarding claim 3, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 1 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the physiological motion includes a motion cycle (An, para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”, para. 0089, “motion cycle including, but not limited to, respiratory motion cycles and cardiac motion cycles”).

Regarding claim 4, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 3 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein a duration of each of the at least two time periods (An, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods) is shorter than a duration of the motion cycle (An, para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, the different phases is shorter than the motion cycle).

Regarding claim 5, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 3 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the at least two image sequences (An, para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D) are acquired within a same motion cycle or different motion cycles (An, para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, plurality of images are captures during the same phase of different motion cycles).

Regarding claim 6, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 1 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the obtaining at least two image sequences relating to the subject (An, para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D) includes: 
obtaining a plurality of image sequences relating to the subject (An, para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D); and 
determining the at least two image sequences from the plurality of image sequences (para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets).

Regarding claim 7, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 1 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”) the at least one corrected image sequence relating to the subject (An, Fig. 12B, motion corrected image) by inputting the at least two image sequences into the motion correction model (An discloses acquiring at least two image sequences, Pawar teaches inputting the image to a deep learning model to train and generate a motion corrected image) includes: 
determining at least two ranked image sequences by ranking (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two time periods (An, para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), the at least two image sequences (An, para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets); 
inputting (An, Fig. 32, step 3206, the MR data scan are binned into their groups based on their motion cycle, then reconstructed in step 3208), according to the ranking of the at least two image sequences (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), the at least two ranked image sequences (An, Fig. 32, step 3206) into the motion correction model (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”, Pawar teaches inputting the images into a deep learning model and AN discloses ranking image sequences); and 
outputting (An, para. 0153, “the acquired data is binned based on these boundaries 625 to facilitate reconstructing the respiratory cycle for display to a user”) the at least one corrected image sequence (An, Fig. 12B, motion corrected image) by the motion correction model (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”, Pawar , para. 0047, “the motion corrected image output by the motion correction module 130 may then be stored in a data store”, para. 0048, “.motion correction module 130 includes a trained deep learning model for motion correction”).

Regarding claim 9, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 7 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the at least two image sequences are acquired within different motion cycles (An, para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, plurality of images are captures during the same phase of different motion cycles), and the determining at least two ranked image sequences by ranking (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two sample time periods, the at least two sample image sequences includes: 
for each of the at least two time period (An, para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods)s, determining a relative position of the time period with respect to its corresponding motion cycle (An, para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle”); 
ranking (An, Fig. 32, step 3206, binning the MR datasets), according to an order of the at least two relative positions (An, para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two time periods (An, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods); and 
ranking (An, Fig. 32, step 3206, binning the MR datasets), according to the at least two ranked time periods  (An, para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two sample image sequences (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”).

Regarding claim 11, An discloses a method for motion correction in medical imaging (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), the method being implemented on a computing device (para. 0181, “computing devices and computer systems include a processor and a memory) including at least one processor (para. 0175, processor 120) and at least one storage device (para. 0175, memory 122), the method (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”) comprising: 
obtaining at least two image sequences relating to a subject (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D), wherein each of the at least two image sequences is reconstructed (para. 0012, “The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”) based on image data (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart ) that is acquired by a medical imaging device (Abstract, MRI scanner) during one of at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), and the subject undergoes a physiological motion (para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”) during the at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), and the at least two image sequences satisfy a condition relating to a motion amplitude (In the Specification (para. 0075), “the processing device 120A may determine a motion amplitude of the cardiac motion of the heart based on the ECG image heart”, the at least two MR images in para. 0012 which corresponds to the at least two image sequences relates to a motion amplitude as explained in Abstract, “each image group comprises a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, wherein the phase is the relationship between the position of the amplitude crests of two waveforms, para. 0011, “identifying a motion cycle with a plurality of phases using an automated motion detection method, and partitioning the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle” Fig. 6A-6C, para. 0097, “The optimum coil and phase angle are identified according to a quality metric that includes a first factor configured to select motion cycles with frequency spectrum content that resides predominantly within the expect frequency range, and a second factor configured to select motion cycles with high peak-to-trough distances”, the condition or factor is to select motion cycles with high peak-to-trough distances”) ; and 
generating, based on the at least two image sequences (Fig. 2A-Fig. 2D), at least one corrected image sequence relating to the subject by correcting (Fig. 12B, motion corrected image), using a motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), an artifact caused by the physiological motion (para. 0005, “Respiratory and cardiac motion over the course of MR data acquisition sequences causes artifacts and blurring in four dimensional (4D) MR images”).

An does not explicitly disclose that image data is acquired by -rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device.
	However, Kokubun teaches that image data is acquired by -rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device (Fig. 1, “X-ray CT apparatus 1 is provided with a scanner gantry 2 that irradiates X-rays to an object 6 and detects the X-rays transmitted through the object 6; a bed table 3 that places the object 6; a scanner controller 202 that controls rotary operations and X-ray irradiation operations of the scanner gantry”, the scanner gantry has a rotating disk meaning images can be acquired in different gantry angles, para. 0061, “selection image generation unit 41 obtains transmission X-ray data (scan data) detected by the scanner gantry 2 and movement information (electrocardiographic information measured by the electrocardiograph 7) of a diagnostic site during scanning, determines a phase selection position that is a body-axis direction position in which an operator selects an arbitrary movement phase based on the acquired movement information, and generates the selection images 80 in a plurality of movement phases for each of the determined phase selection positions based on the scan data”, para. 0103, “the image processing device 403 collects divided scan data whose scanning angles are different in the same phase from scan data acquired in three pulses for example by the number of scanning angles (approximately 180 degrees) required for reconstruction”).
An and Kokubun are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by An to incorporate the teachings of Kokubun that image data is acquired by rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because “the diagnostic images can be generated in the optimal movement phase in each body-axis direction position” (Kokubun, para. 0097) which can be determined using the variation of the position using the different gantry angles.

An does not explicitly disclose inputting the at least two image sequences into a motion correction model for correcting, and wherein the motion correction model is a trained deep learning model.
	However, Pawar teaches inputting the at least two image sequences  into a motion correction model for correcting (An discloses acquiring at least two image sequences, Pawar teaches inputting the images to a deep learning model, para. 0064, “In order to train the deep learning model (304), motion corrupted MR images (302) are produced and fed to the deep learning model (304)”, para. 0065, “Using the motion corrupted images (302), the deep learning model generates corresponding motion corrected MR images (306)”), and wherein the motion correction model is a trained deep learning model (para. 0048, “motion correction module 130 includes a trained deep learning model for motion correction”).
An and Pawar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by An to incorporate the teachings of Pawar of inputting the at least two image sequences into a motion correction model for correcting, and wherein the motion correction model is a trained deep learning model. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using a deep learning model makes the algorithm more robust.

Regarding claim 12, the combination of An in view of Kokubun and in further view of Pawar discloses the method of claim 11 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the generating the at least one corrected image sequence relating to the subject (An, Fig. 12B, motion corrected image) by inputting the at least two image sequences into the motion correction model (An discloses acquiring at least two image sequences, Pawar teaches inputting the image to a deep learning model to train and generate a motion corrected image)  includes: 
determining at least two ranked image sequences by ranking (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two time periods (An, para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), the at least two image sequences (An, para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets); 
inputting (An, Fig. 32, step 3206, the MR data scan are binned into their groups based on their motion cycle, then reconstructed in step 3208), according to the ranking of the at least two image sequences (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), the at least two ranked image sequences (An, Fig. 32, step 3206) into the motion correction model (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”, Pawar teaches inputting the images into a deep learning model and AN discloses ranking image sequences); and 
outputting (An, para. 0153, “the acquired data is binned based on these boundaries 625 to facilitate reconstructing the respiratory cycle for display to a user”) the at least one corrected image sequence (An, Fig. 12B, motion corrected image) by the motion correction model (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”, Pawar , para. 0047, “the motion corrected image output by the motion correction module 130 may then be stored in a data store”, para. 0048, “.motion correction module 130 includes a trained deep learning model for motion correction”).

Regarding claim 13, the combination of An in view of Kokubun and in further view of Pawar discloses the method of claim 13 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the at least two image sequences are acquired within different motion cycles (An, para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, plurality of images are captures during the same phase of different motion cycles), and the determining at least two ranked image sequences by ranking (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two sample time periods, the at least two image sequences (An, para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, plurality of images are captures during the same phase of different motion cycles) includes: 
for each of the at least two time period (An, para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods)s, determining a relative position of the time period with respect to its corresponding motion cycle (An, para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle”); 
ranking (An, Fig. 32, step 3206, binning the MR datasets), according to an order of the at least two relative positions (An, para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two time periods (An, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods); and 
ranking (An, Fig. 32, step 3206, binning the MR datasets), according to the at least two ranked time periods  (An, para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two image sequences (An, para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”).


Claims 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over An in view Kokubun and in further view of Pawar and in further view of Dharmakumar et al. (US 20180204358 A1), hereinafter referred to as Dharmakumar.


Regarding claim 8, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 7 (An, Fig. 12).

The combination of An in view of Kokubun and in further view of Pawar does not expressly disclose wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.
However, Dharmakumar discloses wherein the at least two image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle) are acquired within a same motion cycle (Fig. 3A, MR datasets are captured in the same motion cycle), and the determining at least two ranked image sequences by ranking (para. 0138, “splitting k-space lines into subsets based on echo times (TEs)”, as seen in Fig. 3A the MR datasets are in chronological order) based on the at least two time periods (para. 0138, echo times), the at least two sample image sequences (Fig. 3A) includes: 
ranking, according to a chronological order of the at least two time periods (Fig. 3A, the MR datasets are placed in chronological order based on the echo times, (TE1, TE2, and TE3), the at least two sample image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle).
	An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by An to incorporate the teachings of Dharmakumar wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.
. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the framework is more time efficient (Dharmakumar, para. 0230).

Regarding claim 10, the combination of An in view of Kokubun and in further view of Pawar discloses the system of claim 1 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

The combination of An in view of Kokubun and in further view of Pawar does not expressly disclose wherein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples.
However, Dharmakumar discloses wherein the motion correction model (Fig. 12) is obtained according to operations including: 
obtaining a plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) each of which includes at least two sample image sequences relating to a sample subject (para. 0089, capturing images of the subject) and at least one gold standard image sequence (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth”) corresponding to the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), 
wherein each of the at least two image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) is reconstructed based on image data (para. 0018, “reconstructing a series of images from each MR data set and registering the series of images to obtain a motion-corrected image for each MR acquisition, thereby obtaining a plurality of motion-corrected images corresponding to the plurality of MR acquisitions”) acquired by the medical imaging device (para. 0078, MRI system)  during one of at least two sample time periods (para. 0089, (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) ) and the at least one gold standard image sequence has no motion artifact (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts); and 
generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples, Pawar teaches training the deep learning model which is used to do the motion correction of the images) using the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”).
An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by An to incorporate the teachings of Dharmakumar herein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for improved specificity and accuracy (Dharmakumar, para. 0037).

Regarding claim 14, the combination of An in view of Kokubun and in further view of Pawar discloses the method of claim 12 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

The combination of An in view of Kokubun and in further view of Pawar does not expressly disclose wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.
However, Dharmakumar discloses wherein the at least two image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle) are acquired within a same motion cycle (Fig. 3A, MR datasets are captured in the same motion cycle), and the determining at least two ranked image sequences by ranking (para. 0138, “splitting k-space lines into subsets based on echo times (TEs)”, as seen in Fig. 3A the MR datasets are in chronological order) based on the at least two time periods (para. 0138, echo times), the at least two sample image sequences (Fig. 3A) includes: 
ranking, according to a chronological order of the at least two time periods (Fig. 3A, the MR datasets are placed in chronological order based on the echo times, (TE1, TE2, and TE3), the at least two sample image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle).
	An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by An to incorporate the teachings of Dharmakumar wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.
. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the framework is more time efficient (Dharmakumar, para. 0230).

Regarding claim 15, the combination of An in view of Kokubun and in further view of Pawar discloses the method of claim 11 (An, Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

The combination of An in view of Kokubun and in further view of Pawar does not expressly disclose wherein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples.
However, Dharmakumar discloses wherein the motion correction model (Fig. 12) is obtained according to operations including: 
obtaining a plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) each of which includes at least two sample image sequences relating to a sample subject (para. 0089, capturing images of the subject) and at least one gold standard image sequence (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth”) corresponding to the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), 
wherein each of the at least two image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) is reconstructed based on image data (para. 0018, “reconstructing a series of images from each MR data set and registering the series of images to obtain a motion-corrected image for each MR acquisition, thereby obtaining a plurality of motion-corrected images corresponding to the plurality of MR acquisitions”) acquired by the medical imaging device (para. 0078, MRI system)  during one of at least two sample time periods (para. 0089, (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) ) and the at least one gold standard image sequence has no motion artifact (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts); and 
generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples, Pawar teaches training the deep learning model which is used to do the motion correction of the image) using the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”).
An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by An to incorporate the teachings of Dharmakumar herein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for improved specificity and accuracy (Dharmakumar, para. 0037).


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmakumar in view of Kokubun.

Regarding claim 16, Dharmakumar discloses a system for generating a motion correction model (Fig. 12), comprising: 
at least one storage device including a set of instructions (para. 0030, “Computer readable storage mediums containing computer executable instructions for one or more of the methods are also provided”); and 
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions (para. 0079, “The processor can be a commercially available programmable machine which runs a commercially available operating system. Typically, the workstation is coupled to, and can communicate with each of, four servers: a pulse sequence server; a data acquisition server; a data processing server, and a data store server.”), the at least one processor is configured to direct the system to perform operations (para. 0079, “The processor can be a commercially available programmable machine which runs a commercially available operating system.”) including: 
obtaining a plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) each of which includes at least two sample image sequences relating to a sample subject (para. 0089, capturing images of the subject) and at least one gold standard image sequence (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth”) corresponding to the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), wherein each of the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) is reconstructed based on image data (para. 0018, “reconstructing a series of images from each MR data set and registering the series of images to obtain a motion-corrected image for each MR acquisition, thereby obtaining a plurality of motion-corrected images corresponding to the plurality of MR acquisitions”) acquired by the medical imaging device (para. 0078, MRI system)  during one of at least two sample time periods (para. 0089, (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) ) and the at least one gold standard image sequence has no motion artifact (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts, per the Specification (para. 0096), a gold standard image sequence refers to a motion artifact-free image sequence (also referred to as a ground truth image sequence or a labeled image sequence) of the sample subject”) and is determined based on the at least two sample image sequences (para. 0018, “wherein the plurality of MR acquisitions comprises one or more acquisitions whose MR data set is acquired during the one or more periods of time when the at least one effective amount of the stress agent is administered to the subject, and one or more acquisitions whose MR data set is acquired when the subject is at rest or during administration of a different amount of the stress agent to the subject”, the ground truth is determined based on the at least two sample image sequences because the ground truth is selected on whether the subject is at rest or not); and 
generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), wherein the motion correction model is configured for motion artifact correction (para. 0115, “motion-correction pulses include but are not limited to navigator gated sequences, rigid/non-rigid motion registered images, and motion resolved images using ‘advance reconstruction algorithms’. ‘Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning.).

Dharmakumar does not explicitly disclose that image data is acquired by -rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device.
	However, Kokubun teaches that image data is acquired by -rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device (Fig. 1, “X-ray CT apparatus 1 is provided with a scanner gantry 2 that irradiates X-rays to an object 6 and detects the X-rays transmitted through the object 6; a bed table 3 that places the object 6; a scanner controller 202 that controls rotary operations and X-ray irradiation operations of the scanner gantry”, the scanner gantry has a rotating disk meaning images can be acquired in different gantry angles, para. 0061, “selection image generation unit 41 obtains transmission X-ray data (scan data) detected by the scanner gantry 2 and movement information (electrocardiographic information measured by the electrocardiograph 7) of a diagnostic site during scanning, determines a phase selection position that is a body-axis direction position in which an operator selects an arbitrary movement phase based on the acquired movement information, and generates the selection images 80 in a plurality of movement phases for each of the determined phase selection positions based on the scan data”, para. 0103, “the image processing device 403 collects divided scan data whose scanning angles are different in the same phase from scan data acquired in three pulses for example by the number of scanning angles (approximately 180 degrees) required for reconstruction”).
Dharmakumar and Kokubun are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Dharmakumar to incorporate the teachings of Kokubun that image data is acquired by rotating a radiation source of  a medical imaging device by multiple gantry angle of the medical imaging device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because “the diagnostic images can be generated in the optimal movement phase in each body-axis direction position” (Kokubun, para. 0097) which can be determined using the variation of the position using the different gantry angles.

Regarding claim 17, the combination of Dharmakumar in view of Kokubun discloses the system of claim 16 (Dharmakumar, Fig. 12), wherein each of at least two sample image sequences relates to the heart of a sample subject (Dharmakumar, para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”, cardiovascular system includes the heart), and the physiological motion includes a cardiac motion (Dharmakumar, para. 0089, cardiovascular events which includes cardiac motion).

Regarding claim 18, the combination of Dharmakumar in view of Kokubun discloses the system of claim 16 (Dharmakumar, Fig. 12), wherein the physiological motion (Dharmakumar, para. 0089, cardiovascular events which includes cardiac motion) includes a motion cycle (Dharmakumar, Fig. 3A, is the motion cycle).

Regarding claim 19, the combination of Dharmakumar in view of Kokubun discloses the system of claim 18  (Dharmakumar, Fig. 12), wherein a duration of each of the at least two sample time periods is shorter than a duration of the motion cycle ( Dharmakumar, Fig. 3A, three MR datasets are captured during one motion cycle which different time periods which is shorter than the duration of one motion cycle).

Regarding claim 20, the combination of Dharmakumar in view of Kokubun discloses the system of claim 16 (Dharmakumar, Fig. 12), wherein the generating the motion correction model (Dharmakumar, Fig. 12) by training a machine learning model (Dharmakumar, para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the plurality of samples (Dharmakumar, para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) includes: 
for each of the plurality of samples (Dharmakumar, para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), ranking, according to the at least two sample time periods (Dharmakumar, para. 0138, “splitting k-space lines into subsets based on echo times (TEs)”, as seen in Fig. 3A the MR datasets are in chronological order), the at least two sample image sequences (Dharmakumar, para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”); and 
generating the motion correction model (Dharmakumar, Fig. 12) by training a machine learning model (Dharmakumar, para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the at least two ranked image sequences (Dharmakumar, para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) and the at least one gold standard image sequence corresponding to each of the plurality of samples (Dharmakumar, para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENISE G ALFONSO/Examiner, Art Unit 2663      

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663